Citation Nr: 1414368	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine prior to December 15, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine beginning December 15, 2011.

3.  Entitlement to a separate compensable rating for chronic neurologic impairment related to the Veteran's service connected back disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to June 1997; from May 1999 to November 1999; and from October 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2009, which denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  In February 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge (i.e., Travel Board hearing).

In a September 2012 decision, the Board denied entitlement to an evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  

Subsequently, in an October 2012 rating decision, the RO granted a 20 percent rating for degenerative joint disease and degenerative disc disease of the lumbar spine, effective December 15, 2011.

The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (based on a finding that the Board had not considered a January 2012 VA examination report) and issued an order vacating and remanding the Board's September 2012 decision.
Following issuance of the June 2013 Court order granting the Joint Motion for Remand, the Veteran submitted additional evidence and argument in support for his claim, for which a waiver of initial RO consideration was provided.  See representative's February 2014 statement.  

The issues of a separate compensable rating for neurologic impairment and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to December 15, 2011, X-ray and MRI evidence of the Veteran's lumbar spine disability showed mild disc protrusion and mild degenerative changes, with limitation of motion, but the Veteran was able to demonstrate flexion to greater than 60 degrees and a combined range of motion greater than 120 degrees (even considering the impact of pain, weakness, stiffness, fatigability, and lack of endurance), and to the extent he experienced muscle spasms, they were not shown to cause an abnormal gait or an abnormal spinal contour during that period.

2.  During the rating period prior to December 15, 2011, bed rest was not shown to have been prescribed to treat the Veteran's back disability.

3.  Since December 15, 2011, flexion of the Veteran's lumbar spine has been functionally limited to 40 degrees, but no more, by pain.

4.  Ankylosis of the entire thoracolumbar spine has not been shown at any time.

5.  At no time during the course of the Veteran's appeal has he been prescribed bed rest for at least four weeks during a twelve month period.
 


CONCLUSIONS OF LAW

1.  For the rating period prior to December 15, 2011, the criteria for an evaluation in excess of 10 percent for a service-connected lumbar spine degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  For the rating period beginning December 15, 2011, the criteria for an evaluation in excess of 20 percent for a service-connected lumbar spine degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Here, the Veteran's claim was previously adjudicated by the Board in 2012 and it was explained how VA's duty to notify had been satisfied.  While that decision was ultimately vacated, neither the Veteran, nor his representative, has suggested that any notice error was made.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

At the Travel Board hearing in February 2011, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The appeal was left open for 60 days to enable the Veteran to submit additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As a result of his hearing testimony, the Veteran submitted a letter from the Social Security Administration (SSA), accompanied by a signed waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  It is also noted that the neither the Veteran, nor his representative, voiced any objection to the conducting of the Board hearing in the JMR.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  The record also includes records from the SSA (CD-ROM).

The Veteran was also provided with VA examinations in March 2009, April 2010, and January 2012 (the reports of which have been associated with the claims file). These examinations describe the Veteran's spine disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is also no evidence indicating that there has been a material change in the service-connected disorder since the last examination, such as would require an additional examination.  38 C.F.R. § 3.327(a).  Indeed, in the June 2013 JMR, it was simply requested that the Board consider the January 2012 VA examination report.  Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Disability Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board will first consider the general formula for rating spine disabilities, which provides that a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, when muscle spasm, guarding, or localized tenderness is present, but does not result in an abnormal gait or abnormal spinal contour, or when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 4.71a, Diagnostic Codes 5235-5243. 

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

When a back disability rated based on incapacitating episodes of intervertebral disc syndrome, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In December 2008, the Veteran filed a claim seeking an increased rating for his service connected back disability.  He stated that the condition had worsened lately.  In an October 2012 rating decision, a 20 percent rating was assigned effective December 15, 2011.  As such, the Board will separately discuss a rating in excess of 10 percent prior to December 15, 2011, as well as whether a rating in excess of 20 percent is warranted.

Rating Prior to December 15, 2011

The Veteran's lumbar spine disability was rated as 10 percent disabling prior to December 15, 2011.  The Veteran contends that he has constant back pain, which limits his activities, and he believes that a higher rating is therefore warranted.  At his hearing in February 2011, the Veteran stated that he had been going to VA for back injections.  The Veteran reported that his symptoms included the inability to touch his toes and that his back stiffened up if he sat for an extended period of time.  He reported taking Naproxen and hydrocodone for his back pain, which he indicated made him groggy.  He indicated that he experienced incapacitating periods, recalling that there was one incident when his pain was so bad he could not get out of bed, and another that led him to make an appointment with VA which occurred approximately one year earlier.  However, when asked if bed rest had ever been prescribed, he denied it.  

On a VA examination in March 2009, the Veteran demonstrated range of motion in his low back as follows: flexion to 75 degrees; extension to 35 degrees; lateral flexion to 20 degrees on the left and 20 degrees on the right; left rotation to 15 degrees; and right rotation to 20 degrees.  The combined range of motion was 170 degrees.  He was also observed to be able to get in and out of a chair without difficulty.

At the April 2010 VA examination, the Veteran demonstrated forward flexion to 75 degrees, posterior flexion (extension) to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left rotary flexion to 30 degrees, and right rotary flexion to 30 degrees, for a combined range of motion of 195 degrees.  

Other treatment records were reviewed, but do not specifically report the results of range of motion testing in degrees.  Thus, under the general formula, an increased rating based on limitation of motion is not warranted, because the Veteran's range of motion, based on either forward flexion or combined range of motion, has been well within the limitation of motion contemplated by the 10 percent rating currently in effect. 

Additionally, although both the March 2009 and the April 2010 VA examinations revealed muscle spasms, guarding was not shown, and the Veteran was observed to have a normal gait and a normal spinal alignment on both occasions.  A magnetic resonance imaging (MRI) scan was obtained in December 2009, after the Veteran had reinjured his back a week earlier; this report showed a mild scoliosis in the lumbar spine.  However, vertebral body height was maintained, and the mild scoliosis has not been attributed to muscle spasm.  In this regard, in June 2010, although iliac crests were normal on standing when supine, he had a 1/4 inch leg length discrepancy, which has also been noted elsewhere in the medical records.  Moreover, physical examinations have not shown observable scoliosis.  For example, at the Veteran's April 2010 examination, it was noted that he walked with a normal gait, and the physical examination revealed a normal alignment of the spine.  As a result, a higher rating based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not warranted.  There is also no evidence of ankylosis. 

When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). 

At the March 2009 VA examination, the examiner stated that the Veteran's functional impairment was pain when he bent or twisted his low back.  At that time, he did not miss any work due to his medical problems.  He did not demonstrate additional limitation of motion following repetitive use.  He described painful motion, and did have spasms, but he did not describe flare-ups, and had no weakness or tenderness.

VA treatment records show that on a Physical Medicine and Rehabilitation Service (PM&RS) consult in March 2010, it was noted that the Veteran had quit "most everything."  He had last worked in November 2009, and reportedly could not stand and do work.  He hurt with everything he did, and his low back pain was by far the most debilitating.  However, in May 2010, a treating physician noted that although the Veteran complained of significant pain, it was entirely subjective and he had been observed to ambulate into the clinic without difficulty, causing the doctor to believe that there was a psychosocial component to the Veteran's presentation.  The doctor acknowledged that the Veteran had some abnormalities on examination, but found that this did not preclude him from being gainfully employed. 

At the April 2010 VA examination, the Veteran reported his chronic low back pain as 8/10.  He took multiple medications for his chronic pain, which reportedly helped only minimally and caused sedation and nausea.  He reported loss of motion and endurance over the years.  Although he said that flare-ups occurred with prolonged sitting, standing, and lifting, he denied additional weakness, instability, or loss of motion of the back with flare-ups.  He said that on his last job, during painful flares at work, he would stop and get off his feet and take medication with ease of symptoms over an hour. 

He reported functional limitations when sitting for one hour before he had to get up and move around, standing an hour before he had to get off his feet, inability to climb or squat, and limiting his weightlifting to 30 pounds.  He wore a back brace daily.  On examination, however, there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance three times involving the lumbar spine. 

X-rays in March 2009 disclosed mild disc narrowing at the L4/5 level, without evidence of spondylolysis or fractures, and minimal degenerative changes at the L5 level.  Although an MRI in December 2009 resulted in an impression of a central tiny disc protrusion at L5/S1 and mild spondylosis at L4/5 and L5/S1, without canal stenosis or foraminal narrowing at any level, overall, it was noted to be a minor abnormality. 

The Veteran is already in receipt of the minimum compensable rating for the period prior to December 15, 2011, and his complaints of pain have not been supported by sufficient objective signs, symptoms or findings such as to warrant a higher rating, based on functional impairment.  His primary complaint is pain, but "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Functional impairment must be supported by adequate pathology. Johnson, 9 Vet. App. at 10 (citing to 38 C.F.R. § 4.40).  In this case, prior to December 2011, the spinal pathology shown on X-rays and MRI has been minor, and specific tests of functional impairment did not show limitations to the extent the Veteran described.  He has been observed by a VA physician to be ambulating without any difficulty, and at his Travel Board hearing in February 2011, he was able to sit through the hearing without shifting his position, fidgeting, or exhibiting any other signs of discomfort.  Therefore, during the period prior to December 2011, a higher rating based on functional loss is not found to be warranted.

As noted, the Veteran's back disability may also be rated based on intervertebral disc syndrome with incapacitating episodes that requires prescribed bed rest to treat.  

Although X-rays and an MRI have shown minor disc abnormalities, incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest were not been shown in the period prior to December 15, 2011.  The Veteran's wife stated, in April 2010, that he experienced constant back pain, and that, due to his back pain, he sometimes would not get out of bed.  However, although he testified that he had experienced an incapacitating episode on one occasion, during which he could not get out of bed, he received treatment shortly thereafter, and bed rest was not actually prescribed.  At his hearing in February 2011, the Veteran was asked if he had ever actually been prescribed bed rest, but he denied.  On the VA examinations in March 2009 and April 2010, he reported that he had not had an incapacitating episode in the last 12 months.  The evidence therefore does not show that the Veteran's degenerative disc disease has resulted in incapacitating episodes requiring bedrest and treatment by a physician, and a higher rating is not warranted based on these criteria. 

The Board has reviewed and considered records from SSA relating to the Veteran's claim for disability benefits.  However, these records reflect that the Veteran was awarded disability benefits for his posttraumatic stress disorder (PTSD), and not his lumbar spine disability.  Therefore, they do not support a higher rating.

As described, the criteria for a schedular rating in excess of 10 percent prior to December 2011 have not been met, and to that extent the Veteran's claim is denied.

Rating Beginning December 15, 2011

The Veteran's lumbar spine disability rating was increased to 20 percent, effective December 15, 2011, based on the results of a January 2012 VA examination report.  See October 2012 RO rating decision.  

At the January 2012 VA examination, the Veteran demonstrated the following range of motion in his lumbar spine: flexion to 60 degrees with pain at 40 degrees; extension to 5 degrees with pain at 5 degrees.  Functional impairment was noted as pain on movement, less movement than normal, and interference with sitting, standing and weight-bearing.  There was also no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance three times involving the lumbar spine.  It was also noted that the Veteran's lumbar spine was tender with muscle spasms.  The examiner confirmed that the Veteran had intervertebral disc syndrome (IVDS) and incapacitation episodes over the past 12 months with a total duration of less than 1 week.  

In order to obtain the higher 40 percent rating, the Veteran's lumbar spine disability must demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  As noted in the January 2012 VA examination report, the Veteran's lumbar spine manifested, at worst, to 40 degrees flexion with pain.  Ankylosis was not found.  As such, a higher rating under Diagnostic Code 5242 is not warranted.

Further, the Veteran is already in receipt of a 20 percent rating for the period beginning December 15, 2011, and his complaints of pain have not been supported by sufficient objective signs, symptoms or findings such as to warrant a higher rating, based on functional impairment.  Specific tests of functional impairment conducted by the January 2012 VA examiner showed pain on movement, less movement than normal, and interference with sitting, standing and weight-bearing.  However, even when considering functional impairment, the Veteran's flexion was, at worst, to 40 degrees with pain, and after repetitive use, flexion was to 60 degrees.  Therefore, a higher rating based on functional loss is not found to be warranted.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, despite the Veteran's diagnosed IVDS, the Board finds that a 40 percent rating is not warranted under Diagnostic Code 5243 as the evidence does not demonstrate incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As noted above, the January 2012 examiner noted that the Veteran had incapacitating episodes over the past 12 months with a total duration of less than 1 week.  VA treatment records do not reveal incapacitating episodes requiring bed rest for at least four weeks during any 12 month period.  As such, a higher schedular rating in excess of 20 percent is not warranted based on these criteria for the period beginning December 15, 2011.

The Board has reviewed and considered records from SSA relating to the Veteran's claim for disability benefits.  These records provide evidence that the Veteran was awarded SSA disability benefits for PTSD, and not his lumbar spine disability; therefore, they do not support a higher rating.



Extraschedular criteria

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In addressing the first step, the Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating, to include range of motion testing.  Further, the Veteran's main complaints regarding his back are pain, limitation of motion, muscle spasms, and radiating pain in the lower extremities, all of which are contemplated by the schedular ratings that are assigned, it is noted that the issue of a neurologic disability is being remanded to take into account the Veteran's complaints of radiating pain.  As such, the Board concludes that the schedular rating criteria reasonably describes the Veteran's back disability.


ORDER

A rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine prior to December 15, 2011 is denied.

A rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.


REMAND

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).

In this case, it is unclear whether the Veteran has a separate chronic neurologic disability as a result of his service connected back disability.

During the course of his appeal, the Veteran has reported several symptoms that are suggestive of neurologic impairment.  For example, at his Board hearing in February 2011, he reported experiencing pain that would radiate down his legs.

However, no chronic neurologic disability was diagnosed at any of the Veteran's three VA examinations during the course of his appeal.

At his March 2009 VA examination, the Veteran did not report any leg radiation, and the neurologic examination was normal.  In December 2009, he complained of tingling in the legs, but this was shortly after he had reinjured the back, and an MRI did not show any nerve root impingement, and no neurologic disability was diagnosed.  At his April 2010 VA examination, the Veteran reported experiencing some tingling of the posterior thighs and proximal calves intermittently, but the examiner noted that the descriptions of vague dysesthesias were not representative of classic radiculopathy or persistent neurologic deficit.  On neurological examination, motor strength was normal in the lower extremities.  Sensory examination was grossly normal.  The examiner concluded that there was no chronic peripheral nerve problem of the Veteran's lower extremities.  At the January 2012 VA examination, the examiner noted that the Veteran did not have radicular pain or any other sign or symptoms of radiculopathy, although he did report pain radiating up into his back and into posterior thighs (to level of knees) once a week.  It was noted that an MRI did not show any nerve impingement. 

Following the January 2012 VA examination, there has been some suggestion of neurologic impairment in the VA treatment records.  For example, in July 2012, the Veteran received an injection to address lumbosacral radiculitis.  Following treatment notes reflect continued complaints of pain, tingling, and numbness of the lower extremities, with more complaints focused on the right hip and right leg.  See VA treatment notes dated March 2013, April 2013, May 2013, and June 2013.    

As such, it is unclear whether the Veteran has a chronic neurologic disability as a result of his service connected back disability, and a neurologic examination is therefore required.

Remand is also required to adjudicate a claim for TDIU.  In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because a November 2011 claim for a TDIU, as a separate issue, was considered and denied by the RO in an October 2012 rating decision.  In June 2013, the Veteran filed a notice of disagreement contesting the denial for a TDIU.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand the issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such an issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran experiences a chronic neurologic disability as a result of his service connected back disability.  

2.  Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a TDIU.  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


